Title: Notes of a Tour through Holland and the Rhine Valley, 3 March–23 April 1788
From: Jefferson, Thomas
To: 



          Memorandums on a tour from Paris to Amsterdam, Strasburg and back to Paris.     1788. March. 3.
          
            
            
            
            
            
            
            
              Post
              
              Face of country
              Soil
              Produce
              Animals
              Inclosures
              Wood
            
            
              Bourget
              
              
              
              
              
              
              
            
            
              LouvresChapelle
              }
              broad low hills
              reddish loam, some sand
              corn
              none
              none
              none
            
            
              Senlis
              
              do.
              barren
              nothing
              none
              none
              scraggy trees
            
          
          Amsterdam. Joists of houses placed, not with their sides horizontally and perpendicular[ly] but diamond-wise thus  first for greater strength, 2. to arch between with brick thus . Windows opening so that they admit air, and not rain. The upper sash opens on [a hori]zontal axis, or pins in the center of the sides thus [see Fig. 1]. The lower sash slides up.
          Manner of fixing a flag staff, or the mast of a vessel [see Fig. 2]. a. is the bolt on which it turns. b. a bolt which is taken in and out to fasten it or to let it down. When taken out, the lower end of the staff is shoved out of it’s case, and the upper end being heaviest brings itself down. A rope must have been previously fastened to the butt end, to pull it down again when you want to raise the flag end.
          Dining tables letting down with single or double leaves so as to take the room of their thickness only with a single leaf
          
            
              when open, thus
              
                
              
              or thus
              
                
              
              double leaves open
              
                
              
            
            
              when shut, thus
              
                
              
              or thus
              
                
              
              shut
              
                
              
            
          
          Peat costs about 1. doit each, or 12½ stivers the 100. 100.  makes 7. cubic feet, and to keep a tolerably comfortable fire for a study or chamber takes about 6. every hour and a half.
          A machine for drawing light empty boats over a dam at Amsterdam. It is an Axis in peritrochio fixed on the dam. From the dam each way is a sloping stage. The boat is presented to this, the rope of the axis made fast to it, and it is drawn up. The water [on one] side of the dam is about 4.f. higher than on the other.
          The Camels used for lightering ships over the Pampus will raise the ship 8. fe[et.] There are beams passing through the ship’s sides, projecting to the off side of the Came[l] and resting on it. Of course that alone would keep the Camel close to the ship. Besides this there are a great number of windlasses on the Camels, the ropes of which are made fast to the gunwale of the ship. The Camel is shaped to the ship on the near side, and straight on the off one. When placed alongside, water is let into it, so as nearly to sink it. In this state it receives the beams &c. of the ship: and then the water is pumped out.
          Wind saw mills. See the plans detailed in the Moolen book which I bought. A circular foundation of brick is raised about 3. or 4. feet high, and covered with a curb or [sill] of wood, and has little rollers under it’s sill which make it turn easily on the cu[rb. A] hanging bridge projects at each end about 15. or 20. feet beyond  the circular area thus [see Fig. 3] horizontally, and thus [see Fig. 4] in the profile to increase the play of the timbers on the frame. The wings are at one side, as at a. There is a shelter over the hanging bridges, [b]ut of plank, with scarce any frame, very light.
          A bridge across a canal formed by two scows which open each to the opposite shore, and let boats pass.
          A lanthern over the street door which gives light equally into the antichamber and the street. It is a hexagon, and occupies the place of the middle pane of [gla]ss in the circular top of the street door.
          [A] bridge on a canal, turning on a swivel, by which means it is arranged along the [side] of the canal, so as not to be in the way of boats when not in use. When used it is turned across the canal. It is of course a little more than double the width of the canal.
          Hedges of beach, which not losing the old leaf till the new bud pushes it off, has the effect of an evergreen, as to cover.
          Mr. Ameshoff merchant at Amsterdam. The distribution of his aviary worthy notice. Each kind of the large birds has it’s coop  8.f. wide and 4.f. deep. The middle of the front is occupied by a broad glass window, on one side of which is a door for the keeper to enter at, and on the other a little trap door for the birds to pass in and out. The floor strowed with clean hay. Before each coop is a court of 8. by 16.f. with wire in front, and netting above if the fowls be able to fly. For such as require it there are bushes of evergreen growing in their court for them to lay their eggs under. The coops are frequently divided into two stories, the upper for those birds which perch, such as pigeons &c. the lower for those which feed on the ground, as pheasants, partridges &c. The court is in common for both stories, because the birds do no injury to each other. For the waterfowl there is a pond of water passing thro’ the courts, with a moveable separation. While they are breeding they must be separate. Afterwards they may come together. The small birds [are some] of them in a common aviary, and some in cages.
          The Dutch wheel-barrow is in this form [see Fig. 5] which is  very convenient for loading and unloading.
          Mr. Hermen Hend Damen, merchant-broker of Amsterdam tells me that the emigrants to America come from the Palatinate down the Rhine and take shipping from Amsterdam. Their passage is 10. guineas if paid here, and 11. if paid in America. He says they might be had in any number to go to America and settle lands as tenants on half stocks or metairies. Perhaps they would serve their employer one year as an indemnification for the passage, and then be bound to remain on his lands 7. years. They would come to Amsterdam at their own expence. He thinks they would employ more than 50. acres each. But qu? especially if they have 50. acres for their wife also?
          Hodson the best house. Stadhouderian. His son in the government. Friendly, but old and very infirm.
          Hope. The first house in Amsterdam. His first object England: but it is supposed he would like to have the American business also. Yet he would probably make our affairs subordinate to those of England.
          Vollenhoven. An excellent old house, connected with no party.
          Sapportus. A broker. Very honest and ingenuous. Well disposed. Acts for Hope; but will say with truth what he can do for us. The best person to consult with as to the best house to undertake a piece of business. He has brothers in London in business.
          Jacob Van Staphorst tells me there are about 14. millions of florins, new money, placed in loans in Holland every year, being  the savings of individuals out of their annual revenue &c. Besides this there are every year reimbursements of old loans from some quarter or other, to be replaced at interest in some new loan.
          1788. March 16. Baron Steuben has been generally suspected of having suggested the first idea of the self-styled order of Cincinnati. But Mr. Adams tells me that in the year 1776. he had called at a tavern in the state of N. York to dine, just at the moment when the British army was landing at Frog’s neck. Genls. Washington, Lee, Knox, and Parsons came to the same tavern. He got into conversation with Knox. They talked of antient history, of Fabius who used to raise the Romans from the dust, of the present contest &c. and Genl. Knox, in the course of the conversation, said he should wish for some ribbon to wear in his hat, or in his button hole, to be transmitted to his descendants as a badge and a proof that he had fought in defence of their liberties.’ He spoke of it in such precise terms as shewed he had revolved it in his mind before. Mr. Adams says he and Knox were standing together in the door of the tavern, and does not recollect whether Genl. Washington and the others were near enough to hear the conversation, or were even in the room at that moment. Baron Steuben did not arrive in America till above a year after that. Mr. Adams is now 53. years old; i.e. 9. more than I am.
          
            Hope’s house near Harlaem.
            
          
          It is said this house will cost 4 tons of silver, [or] 40,000. £ sterl. The separation between the middle building and wings in  the upper story has a capricious appearance, yet a pleasing one. The right wing of the house (which is the left in the plan) extends back to a great length so as to make the ground plan in the form of an L. The parapet has a pannel of wall, and a pannel of wall, and a pannel of ballusters alternately, which lighten it. There is no portico, the columns being backed against the wall of the front.
          Mar. 30. 31. Amsterdam, Utrecht, Nimeguen. The lower parts of the low countries seem partly to have been gained from the sea, and partly to be made up of the plains of the Yssel, the Rhine, the Maese and the Schelde united. To Utrecht nothing but plain is seen, a rich black mould, wet, lower than the level of the waters which intersect it; almost entirely in grass; few or no farm houses, as the business of grazing requires few labourers. The canal is lined with country houses which bespeak the wealth and cleanliness of the country; but generally in an uncouth state and exhibiting no regular architecture. After passing Utrecht the hills N.E. of the Rhine come into view, and gather in towards the river till, at Wyck Dursted they are within 3. or 4. miles and at Amelengen they join the river. The plains, after passing Utrecht become more sandy; the hills are very poor and sandy, generally waste in broom, sometimes a little corn. The plains are in corn, grass and willow. The plantations of the latter are immense, and give it the air of an uncultivated country. There are now few chateaux. Farm houses abound, built generally of brick, and covered with tile or thatch. There are some apple trees, but no forest. A few inclosures of willow wattling. In the gardens are hedges of beach 1. foot apart, which, not losing it’s old leaves till they are pushed off in the spring by the young ones, gives the shelter of evergreens. The Rhine is here about 300. yards wide, and the road to Nimeguen passing it a little below Wattelingen leaves Hetern in sight on the left. On this side, the plains of the Rhine, the Ling, and the Waal unite. The Rhine and Waal are crossed on vibrating boats, the rope supported by a line of 7. little barks. The platform by which you go on to the ferry boat is supported by boats. The view from the hill at Gress [Grebbe] is sublime. It commands the Waal, and extends far up the Rhine. That also up and down the Waal from the Bellevue of Nimeguen is very fine. The chateau here is pretended to have lodged Julius Caesar. This is giving it an antiquity of at least 18. centuries, which must be apocryphal. Some few sheep to-day, which were feeding in turnep-patches.
          
          Apr. 1. CRanenburg. Cleves. Santen. Reynberg. Hoogstraat. The transition from ease and opulence to extreme poverty is remarkeable on crossing the line between the Dutch and Prussian territory. The soil and climate are the same. The governments alone differ. With the poverty, the fear also of slaves is visible in the faces of the Prussian subjects. There is an improvement however in the physiognomy, especially could it be a little brightened up. The road leads generally over the hills, but sometimes thro’ skirts of the plains of the Rhine. These are always extensive and good. They want manure, being visibly worn down. The hills are almost always sandy, barren, uncultivated, and insusceptible of culture, covered with broom and moss. Here and there a little indifferent forest, which is sometimes of beach. The plains are principally in corn, some grass and willow. There are no chateaux, nor houses that bespeak the existence even of a middle class. Universal and equal poverty overspreads the whole. In the villages too, which seem to be falling down, the overproportion of women is evident. The cultivators seem to live on their farms. The farmhouses are of mud, the better sort of brick, all covered with thatch. Cleves is little more than a village. If there are shops or magazines of merchandize in it, they shew little. Here and there at a window some small articles are hung up within the glass. The gooseberry beginning to leaf.
          Apr. 2. Passed the Rhine at Essenberg. It is there about ¼ of a mile wide, or 500 yds. It is crossed in a scow with sails. The wind being on the quarter we were 8. or 10’ only in the passage. Duysberg is but a village, in fact, walled in; the buildings mostly of brick. No new ones which indicate a thriving state. I had understood that near that were remains of the encampment of Varus, in which he and his legions fell by the arms of Arminius (in the time of Tiberius I think it was) but there was not a person to be found in Duysberg who could understand either English, French, Italian or Latin. So I could make no enquiry.
          From Duysberg to Dusseldorp the road leads sometimes over the hills, sometimes thro’ the plains of the Rhine, the quality of which are as before described. On the hills however are considerable groves of oak, of spontaneous growth, which seems to be of more than a century: but the soil being barren, the trees, tho’ high, are crooked and knotty. The undergrowth is broom and moss. In the plains is corn entirely, as they are become rather sandy for grass. There are no inclosures on the Rhine at all. The houses are  poor and ruinous, mostly of brick and scantling mixed, a good deal of rape cultivated.
          Dusseldorp. The gallery of paintings is sublime, particularly the room of Vander Werff. The plains from Dusseldorp to Cologne are much more extensive, and go off in barren downs at some distance from the river. These downs extend far, according to appearance.  They are manuring the plains with lime. A gate at the elector’s chateau on this road in this form [see Fig. 6] [which would be better thus perhaps] [see Fig 7]. We cross at Cologne on a pendulum boat. I observe the hog of this country (Westphalia) of which the celebrated ham is made, is tall, gaunt, and with heavy lop ears. Fatted at a year old, would weigh 100. or 120 ℔. at 2 years old 200 ℔. Their principal food is acorns. The pork fresh sells @ 2½d sterl. the ℔. The ham ready made @ 5½d sterl. the ℔. 106. ℔ of this country is equal to 100. ℔ of Holland. About 4. ℔ of fine Holland salt is put on 100. ℔ of pork. It is smoked in a room which has no chimney. Well informed people here tell me there is no other part of the world where the bacon is smoked. They do not know that we do it. Cologne is the principal market of exportation. They find that the small hog makes the sweetest meat.
          Cologne is a sovereign city, having no territory out of it’s walls. It contains about 60.000. inhabitants; appears to have much commerce, and to abound with poor. It’s commerce is principally in the hands of protestants, of whom there are about 60. houses in the city. They are extremely restricted in their operations, and otherwise oppressed in every form by the government which is catholic, and excessively intolerant. Their Senate some time ago, by a majority of 22. to 18. allowed them to have a church: but it is believed this privilege will be revoked. There are about 250. catholic churches in the city. The Rhine is here about 400. yds. wide. This city is in 50.° Lat. wanting about 6.’ Here the vines begin, and it is the most Northern spot on the earth on which wine is made. Their first grapes came from Orleans, since that from Alsace, Champagne &c. It is 32. years only since the first vines were sent from Cassel, near Mayence, to the Cape of good hope, of which the Cape wine is now made. Afterwards new supplies were sent from the same quarter. That I suppose is the most Southern spot on the globe where wine is made and it is singular that the same vine should have furnished two wines as much opposed to each other in quality, as in situation. Note I was addressed  here by Mr. Damen of Amsterdam to Mr. Jean Jaques Peuchen of this place merchant.
          Apr. 4. Cologne. Bonne. Andernach. Coblentz. I see many walnut trees to-day in the open fields. It would seem as if this tree and wine required the same climate. The soil begins now to be reddish, both on the hills and in the plains. These from Cologne to Bonne extend about 3. miles from the river on each side: but, a little above Bonne, they become contracted, and continue from thence to be from 1. mile to nothing, comprehending both sides of the river. They are in corn, some clover, and rape, and many vines. These are planted in rows 3. feet apart both ways. The vine is left about 6. or 8.f. high, and stuck with poles 10. or 12.f. high. To these poles they are tied in two places, at the height of about 2. and 4.f. They are now performing this operation. The hills are generally excessively steep, a great proportion of them barren, the rest in vines principally, sometimes small patches of corn. In the plains, tho’ rich, I observe they dung their vines plentifully; and it is observed here, as elsewhere, that the plains yield much wine, but bad. The good is furnished from the hills. The walnut, willow, and appletree beginning to leaf.
          Andernach is the port on the Rhine to which the famous millstones of Cologne are brought, the quarry, as some say, being at Mendich, 3. or 4. leagues from thence. I suppose they have been called Cologne millstones because the merchants of that place having the most extensive correspondence, have usually sent them to all parts of the world. I observed great collections of them at Cologne. This is one account.
          Apr. 5. Coblentz, Nassau. Another account is that these stones are cut at Triers, and brought down the Moselle. I could not learn the price of them at the quarry; but I was shewn a grindstone, of the same stone, 5.f. diam. which cost at Triers 6. florins. It was but of half the thickness of a millstone. I suppose therefore that two millstones would cost about as much as 3. of these grindstones, i.e. about a guinea and a half. This country abounds with slate.
          The best Moselle wines are made about 15. leagues from hence, in an excessively mountainous country. The 1st. quality (without any comparison) is that made on the mountain of Brownberg, adjoining to the village of Dusmond, and the best crop is that of the Baron Breidbach Burrhesheim grand chambellan et grand Baillif de Coblentz. His Receveur, of the name of Mayer, lives at Dusmond. The last fine year was 1783. which sells now at 50. Louis  the foudre, which contains 6 aumes of 170 bottles each = about 1100. bottles. This is about 22. sous Tournois the bottle. In general the Baron Burresheim’s crop will sell as soon as made, say at the vintage, for 130. 140. 150. ecus the foudre (the ecu is 1½ florin of Holland) say 200ƒ. 2. Vialen is the 2d. quality, and sells new at 120. ecus the futre. 3. Crach, Bisport are the 3d. and sell for about 105. ecus. I compared Crach of 1783. with Baron Burrhesheim’s of the same year. The latter is quite clear of acid, stronger, and very sensibly the best. 4. Selting, which sells at 100. ecus. 5. Kous, Berncastle the 5th. quality sells at 80. or 90. After this there is a gradation of qualities down to 30. ecus.
          These wines must be 5. or 6. years old before they are quite ripe for drinking. 1000. plants yeild a foudre of wine a year in the most plentiful vineyards. In other vineyards it will take 2000. or 2500. plants to yield a foudre. The culture of 1000. plants costs about 1. Louis a year. A day’s labour of a man is paid in Winter 20 kreitzers (i.e. ⅓ of a florin) in Summer 26. A woman’s is half that. The red wines of this country are very indifferent and will not keep. The Moselle is here from 100. to 200. yds. wide, the Rhine 300. to 400. A jessamine in the Ct. de Moustier’s garden in leaf.
          In the Elector of Treves’ palace at Coblentz, are large rooms very well warmed by warm air conveyed from an oven below through tubes which open into the rooms. An oil and vinegar cruet  in this form [see Fig. 8]. At Coblentz we pass the river on a pendulum boat, and the road to Nassau is over tremendous hills, on which is here and there a little corn, more vines, but mostly barren. In some of these barrens are forests of beach and oak, tolerably large, but crooked and knotty, the undergrowth beach brush, broom and moss. The soil of the plains, and of the hills where they are cultivable, is reddish. Nassau is a village the whole rents of which should not amount to more than a hundred or two guineas, yet it gives the title of Prince to the house of Orange to which it belongs.
          Apr. 6. Nassau, Schwelbach, Wisbaden, Hochheim, Frankfort. The road from Nassau to Schwelbach is over hills, or rather mountains, both high and steep; always poor, and above half of them barren in beach and oak. At Schwelbach there is some chesnut. The other parts are either in winter grain, or preparing for that of the Spring. Between Schwelbach and Wisbaden we come in sight of the plains of the Rhine, which are very extensive.
          
          
          
          
          
          
          
          
          From hence the lands, both high and low are very fine, in corn, vines, and fruit trees. The country has the appearance of wealth, especially in the approach to Frankfort.
          Apr. 7. Francfort. Among the poultry, I have seen no turkies in Germany till I arrive at this place. The Stork, or Crane, is very commonly tame here. It is a miserable, dirty, ill-looking bird. The Lutheran is the reigning religion here and is equally intolerant to the Catholic and Calvinist, excluding them from the free corps.
          Apr. 8. Francfort, Hanau. The road goes thro’ the plains of the Maine, which are mulatto and very fine. They are well cultivated till you pass the line between the republic and the Land-graviate of Hesse, when you immediately see the effect of the difference of government, notwithstanding the tendency which the neighborhood of such a commercial town as Francfort has to counteract the effects of tyranny in it’s vicinities, and to animate  them in spite of oppression. In Francfort all is life, bustle and motion. In Hanau the silence and quiet of the mansions of the dead. Nobody is seen moving in the streets; every door is shut; no sound of the saw, the hammer, or other utensil of industry. The drum and fife is all that is heard. The streets are cleaner than a German floor, because nobody passes them. At Williamsbath, near Hanau, is a country seat of the Landgrave. There is a ruin which is clever. It presents the remains of an old castle. The ground plan is in this form [see Fig. 9]. The upper story in this [see Fig. 10], a circular room of 31½f. diameter within. The 4. little square towers, at the corners, finish at the floor of the upper story, so as to be only platforms to walk out on. Over the circular room is platform also, which is covered by the broken parapet which once crowned the top, but is now fallen off in some parts, whilst the other parts remain. I like better however the form of the ruin at Hagley in England which was thus [see Fig. 11]. A centry box here covered over with bark, so as to look exactly like the trunk of an old tree. This is a good idea, and may be of much avail in a garden. There is a hermitage in which is a good figure of a  hermit in plaister, coloured to the life, with a table and book before him, in the attitude of reading and contemplation. In a little cell is his bed, in another his books, some tools &c., in another his little provision of fire wood &c. There is a monument erected to the son of the present landgrave in the form of a pyramid, the base of which is 18½f. The side declines from the perpendicular about 22½.° An arch is carried through it both ways so as to present a door in each side. In the middle of this, at the crossing  of the two arches, is a marble monument with this inscription ‘ante tempus.’ He died at 12. years of age.Between Hanau and Frankfort, in sight of the road, is the village of Bergen, where was fought the battle of Bergen in the war before last.—Things worth noting here are 1. a folding ladder, 2. manner of packing china cups and saucers, the former in a circle within the latter. 3. the marks of different manufactures of china, to wit. Dresden with two swords, Hecks with a wheel,with a . Frankendaal with  (for Charles Theodore) and a  over it. Berlin with4. the top rail of the waggon supported by the washers on the ends of the axle-trees.
          Apr. 10. Frankfort, Hocheim. Mayence. The little tyrants round about having disarmed their people, and made it very criminal to kill game, one knows when they quit the territory of Frankfort by the quantity of game which is seen. In the Republic, every body being allowed to be armed, and to hunt on their own lands, there is very little game left in it’s territory. The hog hereabouts resembles extremely the little hog of Virginia, round like that, a small head, and short upright ears. This makes the ham of Mayence, so much esteemed at Paris.
          We cross the Rhine at Mayence on a bridge 1840. feet long, supported by 47. boats. It is not in a direct line, but curved up against the stream, which may strengthen it, if the difference between the upper and lower curve be sensible, if the planks of the floor be thick, well jointed together, and forming sectors of circles, so as to act on the whole as the stones of an arch. But it has by no means this appearance. Near one end, one of the boats has an Axis in peritrochio, and a chain, by which it may be let drop down stream some distance, with the portion of the floor belonging to it, so as to let a vessel through. Then it is wound up again into place, and to consolidate it the more with the adjoining parts, the loose section is a little higher, and has at each end a folding stage, which folds back on it when it moves down, and when brought up again into place, these stages are folded over on the bridge. This whole operation takes but 4. or 5. minutes. In the winter the bridge is taken away entirely, on account of the ice, and then every thing passes on the ice, thro’ the whole winter.
          Apr. 11. Mayence. Rudesheim. Johansberg. Markebronn. The women do everything here. They dig the earth, plough, saw, cut, and split wood, row, tow the batteaux &c. In a  small but dull kind of batteau, with two hands rowing with a kind of large paddle, and a square sail but scarcely a breath of wind we went down the river at the rate of 5. miles an hour, making it 3½ hours to Rudesheim. The floats of wood which go with the current only, go 1½ mile an hour. They go night and day. There are 5. boatmills abreast here. Their floats seem to be about 8.f. broad. The Rhine yields salmon, carp, pike, and perch, and the little rivers running into it yield speckled trout. The plains from Maintz to Rudesheim are good and in corn: the hills mostly in vines. The banks of the river are so low that, standing up in the batteau, I could generally see what was in the plains, yet they are seldom overflowed.
          Though they begin to make wine, as has been said, at Cologne, and continue it up the river indefinitely, yet it is only from Rudesheim to Hocheim, that wines of the very first quality are made. The river happens there to run due East and West, so as to give to it’s hills on that side a Southern aspect, and even in this canton, it is only Hocheim, Johansberg, and Rudesheim that are considered as of the very first quality. Johansberg is a little mountain (berg signifies mountain) wherein is a religious house, about 15. miles below Mayence, and near the village of Vingel. It has a Southern aspect, the soil a barren mulatto clay, mixed with a good deal of stone, and some slate. This wine used to be but on a par with Hocheim and Rudesheim; but the place having come to the Bp. of Fulda, he improved it’s culture so as to render it stronger, and since the year 1775. it sells at double the price of the other two. It has none of the acid of the Hocheim and other Rhenish wines. There are about 60. tons made in a good year, which sell, as soon as of a drinkable age, at 1000.f. each. The ton here contains 7½ aumes of 170. bottles each. Rudesheim is a village about 18. or 20. miles below Mayence. It’s fine wines are made on the hills about a mile below the village, which look to the South, and on the middle and lower parts of them. They are terrassed. The soil is grey, about one half of slate and rotten stone, the other half of barren clay, excessively steep. Just behind the village also is a little spot, called hinder house, belonging to the Counts of Sicken and Oschstein, wherein each makes about a ton of wine of the first quality. This spot extends from the bottom to the top of the hill. The vignerons of Rudesheim dung their vines about once in 5. or 6. years putting a one-horse tumbrel load of dung on every 12.f. square. 1000 plants yield about 4. aumes in a good year.
          
          
            
              The best crops are
              
            
            
              the Chanoines of Mayence, who make
              15.
              pieces of 7½ aumes
            
            
              le Comte de Sicken
              6.
              “”
            
            
              le Comte d’Oschstein
              9.
              
                
              
            
            
              l’electeur de Mayence
              6.
            
            
              le Comte de Meternisch
              6.
            
            
              Monsr. de Boze
              5.
            
            
              M. Ackerman, bailiff et Aubergiste des 3. couronnes
              8.
            
            
              M. Ackerman le fils, aubergiste à la couronne
              5.
            
            
              M. Lynn, aubergiste de l’Ange
              5.
            
            
              Baron de Wetzel
              7.
            
            
              Couvent de Mariahausen, des religieuses Benedictines
              7.
            
            
              M. Johan Yung
              8.
            
            
              M. de Rieden
              5.
            
            
              
              
                92.
              
            
          
          These wines begin to be drinkable at about 5. years old. The proprietors sell them old or young, according to the price offered, and according to their own want of money. There is always a little difference between different casks, and therefore when you chuse and buy a single cask, you pay 3, 4, 5, or 600. florins for it. They are not at all acid, and to my taste much preferable to Hocheim, tho’ but of the same price. Hocheim is a village about 3. miles above Mayence, on the Maine where it empties into the Rhine. The spot whereon the good wine is made is the hill side from the church down to the plain, a gentle slope of about ¼ of a mile wide and extending half a mile towards Mayence. It is of South Western aspect, very poor, sometimes grey, sometimes mulatto, with a moderate mixture of small broken stone. The vines are planted 3.f. apart, and stuck with sticks about 6.f. high. The vine too is cut at that height. They are dunged once in 3. or 4. years. 1000 plants yield from 1. to 2. aumes a year. They begin to yield a little at 3. years old, and continue to 100. years, unless sooner killed by a cold winter. Dick, keeper of the Rothen-house tavern at Francfort, a great wine merchant, who has between 3. and 400. tons of wine in his cellars, tells me that Hocheim of the year 1783. sold, as soon as it was made, at 90. florins the aume, Rudesheim of the same year, as soon as made at 115. florins, and Markebronn 70.  florins. But a peasant of Hocheim tells me that the best crops of Hocheim in the good years, when sold new, sell but for about 32. or 33. florins the aume: but that it is only the poorer proprietors who sell new. The fine crops are
          
            
              Count Ingleheim
              about 10.
              tons
              }
              all of these keep tillabout 15. years old beforethey sell, unlessthey are offered a verygood price sooner.
            
            
              Baron d’Alberg
              8.
              
            
            
              Count Schimbon
              14.
            
            
              the Chanoines of Mayence
              18.
            
            
              Counsellor Schik de Vetsler
              15.
            
            
              Convent of Jacobsberg
              8.
            
            
              the Chanoine of Fechbach
              10.
            
            
              the Carmelites of Frankfort
              8.
              who only sell by the bottle intheir own tavern in Francfort.
            
            
              the Bailiff of Hocheim
              11.
              who sells at 3. or 4. years old
            
            
              Zimmerman, a bourgeois
              4.
              }
              these being poor sell new.
            
            
              Feldman, a carpenter
              2.
            
          
          Markebronn (bronn signifies a spring, and is probably of affinity with the Scotch word, burn) is a little canton in the same range of hills, adjoining to the village of Hagenheim, about 3. miles above Johansberg, subject to the elector of Mayence. It is a sloping hill side of Southern aspect, mulatto, poor, and mixed with some stone. This yields wine of the 2d. quality.
          Apr. 12. Mayence. Oppenheim. Worms. Manheim. On the road between Mayence and Oppenheim are three cantons which are also esteemed as yielding wines of the 2d. quality. These are Laudenheim, Bodenheim, and Nierstein. Laudenheim is a village about 4. or 5. miles from Mayence. It’s wines are made on a steep hill side, the soil of which is grey, poor and mixed with some stone. The river happens there to make a short turn to the S.W. so as to present it’s hills to the S.E. Bodenheim is a village 9. miles, and Nierstein another about 10. or 11. miles from Mayence. Here too the river is N.E. and S.W. so as to give to the hills between these villages a S.E. aspect; and at Nierstein a valley making off, brings the face of the hill round to the South. The hills between these villages are almost perpendicular, of a vermillion red, very poor, and having as much rotten stone as earth. It is to be observed that these are the only cantons on the South side of the river which yield good wine, the hills on this side being generally exposed to the cold winds, and turned from the sun. The annexed bill of prices current will give an idea of the estimation of these wines respectively.
          
          With respect to the grapes in this country, there are three kinds in use for making white wine (for I take no notice of the red wines as being absolutely worthless.) 1. The Klemperien, of which the inferior qualities of Rhenish wines are made, and is cultivated because of it’s hardness. The wines of this grape descend as low as 100. florins the ton of 8. aumes. 2. The Rhysslin grape which grows only from Hocheim down to Rudesheim. This is small and delicate, and therefore succeeds only in this chosen spot. Even at Rudesheim, it yields a fine wine only in the little spot called Hinder-house before mentioned: the mass of good wines made at Rudesheim below the village being of the 3d. kind of grape, which is called the Orleans grape.
          To Oppenheim the plains of the Rhine and Maine are united. From that place we see the commencement of the Berg-strasse, or mountains which separate at first the plains of the Rhine and Maine, then cross the Neckar at Heidelberg, and from thence forms the separation between the plains of the Neckar and Rhine, leaving those of the Rhine about 10. and 12. miles wide. These plains are sometimes black, sometimes mulatto, always rich. They are in corn, potatoes, and some willow. On the other side again, that is, on the West side, the hills keep at first close to the river. They are 150. or 200.f. high, sloping, red, good, and mostly in vines. Above Oppenheim, they begin to go off till they join the mountains of Lorraine and Alsace, which separate the waters of the Moselle and Rhine, leaving to the whole valley of the Rhine about 20. or 25. miles breadth. About Worms these plains are sandy, poor, and often covered only with small pine.
          April 13. Manheim. There is a bridge over the Rhine here supported on 39. boats, and one over the Neckar on 11. boats. The bridge over the Rhine is 21½f. wide from rail to rail. The boats are 4.f. deep, 52.f. long, and 9f. 8I. broad. The space between boat and boat is 18f. 10I. From these data the length of the bridge should be 9f.−8I+18f−10I×40=1140. feet. In order to let vessels pass through, two boats well framed together, with their flooring are made to fall down stream together.—Here too they make good ham. It is fattened on round potatoes and Indian corn. The farmers smoke what is for their own use in their chimnies. When it is made for sale, and in greater quantities than the chimney will hold, they make the smoke of the chimney pass into an adjoining loft or apartment from which it has no issue; and here they hang their hams.
          An economical curtain bedstead. The bedstead is 7.f. by 4.f.2 I.  From each leg there goes up an iron rod ⅜I. diam. Those from the  legs at the foot of the bed meeting at top as in the margin, and those from the head meeting in like manner, so that the two at the foot form one point, and the two at the head another. On these points lays an oval iron rod, whose long diameter is 5.f. and short one 3f. 1.I. There is a hole through this rod at each end, by which it goes on firm on the point of the upright rods. Then a nut screws it down firmly. 10. breadths of stuff 2.f. 10I. wide and 8.f. 6.I. long form the curtains. There is no top nor vallons. The rings are fastened within 2½ or 3.I. of the top on the inside, which 2½I. or 3.I. stand up and are an ornament somewhat like a ruffle.
          I have observed all along the Rhine that they make the oxen draw by the horns. A pair of very handsome chariot horses, large, bay, and 7. years old sell for 50. Louis. 1 ℔ of beef sells for 8 kreitzers (i.e. 8/60 of a florin) 1 ℔ of mutton or veal 6. kreitzers, 1 ℔ of pork 7½ kr., of ham 12. kr., of fine wheat bread 2. kr., of butter 20. kr. 160 ℔ wheat 6 ƒ. 160 ℔ maize 5.ƒ. 160 ℔ potatoes 1 ƒ. 100. ℔ hay 1 f. a cord of wood (which is 4. 4. and 6.f.) 7 ƒ. A labourer by the day recieves 24. kr. and feeds himself. A journee or arpent of land (which is 8. by 200. steps) such as the middling plains of the Rhine will sell for 200. ƒ. There are more souldiers here than other inhabitants, to wit, 6000. souldiers and 4000. males of full age of the citizens, the whole number of whom is reckoned at 20,000.
          Apr. 14. Manheim. Dossenheim. Heidelberg. Schwetzingen. Manheim. The elector placed in 1768. 2. male and 5. females of the Angora goat at Dossenheim, which is at the foot of the Bergstrasse mountains. He sold 25. last year, and has now 70. They are removed into the mountains 4. leagues beyond Dossenheim. Heidelberg is on the Neckar just where it issues from the Bergstrasse mountains, occupying the first skirt of a plain which it forms. The Chateau is up the hill a considerable height. The gardens lie above the Chateau, climbing up the mountain in terrasses. This chateau is the most noble ruin I have ever seen, having been reduced to that state by the French in the time of Louis XIV. 1693. Nothing remains under cover but the chapel. The situation is romantic and pleasing beyond expression. It is on a great scale much like the situation of Petrarch’s chateau at Vaucluse on a small one. The climate too is like that of Italy. The apple, the pear, cherry, peach, apricot and almond are all in bloom. There is a station in the garden to which the chateau reechoes distinctly 4. syllables. The famous ton of Heidelberg was  new built in 1751. and made to contain 30. foudres more than the antient one. It is said to contain 236. foudres of 1200. bottles each. I measured it, and found it’s length external to be 28.f. 10.I. it’s diameter at the end 20.f. 3.I. the thickness of the staves 7½I. thickness of the hoops 7½I. besides a great deal of external framing. There is no wine in it now. The gardens at Schwetzingen shew how much money may be laid out to make an ugly thing. What is called the English quarter however relieves the eye from the strait rows of trees, round and square basons which constitute the great mass of the garden. There are some tolerable morsels of Graecian architecture, and a good ruin. The Aviary too is clever. It consists of cells of about 8.f. wide, arranged round, and looking into, a circular area of about 40. or 50.f. diameter. The cells have doors both of wire and glass, and have small shrubs in them. The plains of the Rhine on this side are 12. miles wide, bounded by the Bergstrasse mountains. These appear to be 800. or 1000.f. high; the lower part in vines, from which is made what is called the vin de Nichar; the upper in chesnut. There are some cultivated spots however quite to the top. The plains are generally mulatto, in corn principally; they are planting potatoes in some parts, and leaving others open for Maize and tobacco. Many peach and other fruit trees on the lower part of the mountain. The paths on some  parts of these mountains are somewhat in the style represented in the margin.
          Manheim. Kaeferthal. Manheim. Just beyond Kaerferthal is an extensive sandy waste planted in pine, in which the elector has about 200 sangliers, tamed. I saw about 50. The heaviest I am told would weigh about 300 ℔. They are fed on round potatoes and range in an extensive forest of small pines. At the village of Kaeferthal is a plantation of Rhubarb begun in 1769 by a private company. It contains 20 arpens or journees, and it’s culture costs about 4. or 500ƒ. a year. It sometimes employs 40 to 50 labourers at a time. The best age to sell the Rhubarb at is the 5th. or 6th. year; but the sale being dull they keep it sometimes to the 10th. year. They find it best to let it remain in the earth, because when taken out it is liable to the worm. At about 10. years old however it begins to rot in the ground. They sell about 200 quintals a year at 2 or 3ƒ. a ℔. and could sell double that quantity from this ground if they could find a market. The apothecaries of Frankfort and of England are the principal buyers. It is in beds resembling lettuce beds, the plants 4. 5 or 6I. apart. When dug, a thread is passed thro’ every peice of root and it is hung separate in a kind of  rack. When dry it is rasped. What comes off is given to the cattle.
          Apr. 15. Manheim. Spire. Carlsruh. The valley preserves it’s width, extending on each side of the river about 10. or 12. miles. But the soil loses much in it’s quality, becoming sandy and lean, often barren and overgrown with pine thicket. At Spire is nothing remarkeable. Between that and Carlsruh we pass the Rhine in a common Skow with oars where it is between 3. and 400. yards wide. Carlsruh is the residence of the Margrave of Baden, a sovereign prince. His chateau is built in the midst of a natural forest of several leagues diameter, and of the best trees I have seen in these countries. They are mostly oak, and would be deemed but indifferent in America. A great deal of money has been spent to do more harm than good to the ground, cutting a number of straight allies through the forest. He has a pheasantry of the gold and silver kind, the latter very tame, but the former excessively shy. A little inclosure of stone 2½f. high and 30.f. diameter in which are two tamed beavers. There is a pond of 15.f. diameter in the center and at each end a little cell for them to retire into, which is stowed with boughs and twigs with leaves on them which are their principal food. They eat bread also. Twice a week the water is changed. They cannot get over this wall.—Some cerfs of a peculiar kind, spotted like fawns. The horns remarkeably long, small and sharp, with few points. I am not sure there were more than two to each main beam, and I saw distinctly there came out a separate and subordinate beam from the root of each. 8 Ancora goats, beautiful animals, all white. This town is only an appendage of the Chateau, and but a moderate one. It is a league from Durlach, halfway between that and the river.—I observe they twist the funnels of their stoves about in any form, for ornament merely,  without fearing their smoking, as thus e.g. [see Fig. 12].
          Apr. 16. Carlsruh. Rastadt. Scholhoven. Bischofheim. Kehl. Strasbourg. The valley of the Rhine still preserves it’s width, but varies in quality, sometimes a rich mulatto loam, sometimes a poor sand, covered with small pine. The culture is generally corn. It is to be noted that thro the whole of my route through the Netherlds. and the valley of the Rhine there is a little red clover every here and there, and a great deal of rape cultivated. The seed of this is sold to be made into oil. The rape is now in blossom. No inclosures. The fruit trees are generally blossoming thro’ the whole valley. The high mountains of the Bergstrasse as also of Alsace are crowned with snow within this day or two. The every day dress of the country women here is black.  Rastadt is a seat also of the Margrave of Baden. Scholhoven and Kehl are in his territory but not Bischofheim. I see no beggars since I enter his government nor is the traveller obliged to ransom himself every moment by a chaussée gold. The roads are excellent, and made so I presume out of the coffers of the prince. From Cleves till I enter the Margravate of Baden the roads have been strung with beggars, in Hesse the most, and the road tax very heavy. We pay it chearfully however through the territory of Frankfort and thence up the Rhine, because fine gravelled roads are kept up. But through the Prussian and other parts of the road below Frankfort the roads are only as made by the carriages, there not appearing to have been ever a day’s work employed on them.—At Strasburg we pass the Rhine on a wooden bridge.
          At Brussell and Antwerp the fuel is pit—coal, dug in Brabant. Thro’ all Holland it is turf. From Cleves to Cologne it is pit coal brought from Engld. They burn it in open stoves. From thence it is wood burnt in close stoves, till you get to Strasbourg, where the open chimney comes again into use.
          April 16. 17. 18. Strasbourg. The Vin de paille is made in the neighborhood of Colmar in Alsace about from this place. It takes it’s name from the circumstance of spreading the grapes on straw where they are preserved till spring, and then made into wine. The little juice then remaining in them makes a rich sweet wine, but the dearest in the world without being the best by any means. They charge 9℔ the bottle for it in the taverns of Strasbourg. It is the caprice of wealth alone which continues so losing an operation. This wine is sought because dear, while the better wine of Frontignan is rarely seen at a good table because it is cheap.
          Strasbourg. Saverne. Phalsbourg. As far as Saverne, the country is in waving hills and hollows, red, rich enough, mostly in small grain, but some vines. A little stone. From Saverne to Phalsbourg we cross a considerable mountain which takes an hour to rise it.
          April 19. Phalsbourg. Fenestrange. Moyenvic. Nancy. Asparagus to-day at Moyenvic. The country is always either mountainous or hilly, red, tolerably good, and in small grain. On the hills about Fenestrange, Moyenvic and Nancy are some small vineyards where a bad wine is made. No inclosures. Some good sheep, indifferent cattle and small horses. The most forest I have seen in France, principally of beech, pretty large. The houses, as in Germany are of scantling, filled in with wicker and morter, and  covered either with thatch or tiles. The people too here, as there, gathered in villages. Oxen plough here with collars and hames. The awkward figure of their mould board leads one to consider what should be it’s form. The offices of the mouldboard are to receive the sod after the share has cut under it, to raise it gradually and reverse it. The fore end of it then should be horizontal to enter under the sod, and the hind end perpendicular to throw it over, the intermediate surface changing gradually from the horizontal to the perpendicular. It should be as wide as the furrow, and of a length suited to the construction of the plough. The following would seem a good method of making it. Take a block whose length, breadth and thickness is that of your intended mouldboard, suppose 2½f. long and 8I. broad and thick. Draw the lines a. d. and c. d. Fig. 1. [see Fig. 13]. With a saw, the toothed edge of which is straight, enter at, a, and cut on, guiding the hind part of the saw on the line a. b. and the fore part on the line a. d. till the  saw reaches the points b. and d. Then enter it at, c. and cut on, guiding it by the lines c. b. and c. d. till it reaches the points b. and d. The quarter a. b. c. d. will then be completely cut out, and the diagonal from d. to b. laid bare. The peice may now be represented as in fig. 2 [see Fig. 13]. Then saw in transversly, at every 2. inches, till the saw reaches the line c. e. and the diagonal b. d. and cut out the peices with a chissel. The upper surface will thus be formed. With a gage opened to 8.I. and guided by the line c. e. scribe the upper edge of the board from d. to b. Cut that edge perpendicular to the face of the board and scribe it of the proper thickness. Then form the under side by the upper, by cutting transversely with the saw, and taking out the peices with a chissel. As the upper edge of the share fin rises a little, the fore end of the board b. c. will rise as much from a strict horizontal position, and will throw the hind end a. d. exactly as much beyond the perpendicular so as to ensure the reversing of the sod.—The women here, as in Germany do all sorts of work. While one considers them as useful and rational companions, one cannot forget that they are also objects of our pleasures. Nor can they ever forget it. While employed in dirt and drudgery some tag of a ribbon, some ring or bit of bracelet, earbob or necklace, or something of that kind will shew that the desire of pleasing is never suspended in them. How valuable is that state of society which allots to them internal emploiments only, and external to the men. They are formed by nature for attentions and not for hard labour. A woman  never forgets one of the numerous train of little offices which belong to her; a man forgets often.
          Apr. 20. Nancy. Toule. Void. Ligny En Barrois. Bar Le Duc. St. Dizier. Nancy itself is a neat little town, and it’s environs very agreeable. The valley of the little branch of the Moselle on which it is, is about a mile wide. The road then crossing the head waters of the Moselle, the Maes, and the Marne, the country is very hilly, and perhaps a third of it poor and in forests of beach. The other two thirds from poor up to midling, red, and stony, almost entirely in corn, now and then only some vines on the hills. The Moselle at Toul is 30 or 40 yds. wide, the Maese near Void about half that, the Marne at St. Dizier about 40. yds. They all make good plains of from a quarter of a mile to a mile wide. The hills of the Maese abound with chalk. The rocks coming down from the tops of the hills on all the road of this day at regular intervals like the ribs of an animal, have a very singular appearance. Considerable flocks of sheep and asses, and in the approach to St. Dizier great plantations of apple and cherry trees. Here and there a peach tree, all in general bloom. The roads thro’ Lorraine are strung with beggars.
          Apr. 21. St. Dizier. Vitry Le Français. Chalons Sur Marne. Epernay. The plains of the Marne and the Sault uniting, appear boundless to the eye till we approach their confluence at Vitry where the hills come in on the right. After that the plains are generally about a mile, mulatto, of middling quality sometimes stony. Sometimes the ground goes off from the river so sloping, that one does not know whether to call it high or low land. The hills are mulatto also but whitish, occasioned by the quantity of chalk which seems to constitute their universal base. They are poor and principally in vines. The streams of water are of the colour of milk, occasioned by the chalk also. No inclosures. Some flocks of sheep. Children gathering dung in the roads. Here and there a chateau, but none considerable.
          Apr. 22. Epernay. The hills abound with chalk. Of this they make lime, not so strong as stone lime, and therefore to be used in greater proportion. They cut the blocks into regular forms also like stone and build houses of it. The common earth too, well impregnated with this, is made into mortar, moulded in the form of brick, dried in the sun, and houses built of them which last 100 or 200 years. The plains here are a mile wide, red, good, in corn, clover, Luzerne, St. foin. The hills are in vines, and this being precisely the canton where the most celebrated wines of Champagne  are made details must be entered into. Remember however that they will relate always to the white wines unless where the red are expressly mentioned. The reason is that their red wines, tho much esteemed on the spot, are by no means esteemed elsewhere equally with their white, nor do they merit it.
          A Topographical sketch of the position of the wine villages, the course of the hills, and consequently the aspect of the vine-yards.
          
            
          
          Soil. Meagre mulatto clay mixt with small broken stones, and a little hue of chalk. Very dry.
          Aspect. May be better seen by the annexed diagram, observing that the wine of Aij is made from a. to b. Dizy b. to c. Auvillij d. to e. Cumieres e. to f. Epernay g. to h. Perry 1. to k. The hills from Aij to Cumieres are generally about 250f. high. The good wine is made only in the middle region. The lower region however is better than the upper because this last is exposed to cold winds and a colder atmosphere.
          Culture. The vines are planted 2f. apart. Afterwards they are multiplied (provignés) when a stock puts out two shoots they lay them down, spread them open and cover them with earth so as to have in the end about a plant for every square foot. This operation is performed with the aid of a hook formed thus  and 9.I. long which being stuck in the ground holds down the main stock while the labourer separates and covers the new shoots. They leave two buds above the ground. When the vine has shot up high enough, they stick it with oak sticks of the size and length of our tobacco sticks and tie the vine to them with straw. These sticks cost 2₶ the hundred and will last 40. years. An arpent, one  year with another in the fine vineyards gives 12. peices and in the inferior vineyards 25. pieces. Each piece is of 200. bottles. An arpent of the first quality sells for 3000₶ and there have been instances of 7200₶ (the arpent contains 100 verges of 22 pieds square). The arpent of inferior quality sells at 1000.₶ They plant the vines in a hole about a foot deep, and fill that hole with good mould to make the plant take. Otherwise it would perish. Afterwards if ever they put dung it is very little. During wheat harvest there is a month or 6. weeks that nothing is done in the vineyards. That is to say from the 1st. Aug. to the beginning of vintage. The vintage commences early in Sep. and lasts a month. A day’s work of a labourer in the busiest season is 20s. and he feeds himself. In the least busy season it is 15s. Cornlands are rented from 4₶ to 24,₶ but vinelands never rented. The three façons of an arpent of vines cost 15.₶ The whole year’s expence of an arpent is worth 100.₶
          Grapes. The bulk of their grapes are purple, which they prefer for making even white wine. They press them very lightly (without treading them or permitting them to ferment at all) for about an hour, so that it is the beginning of the running only which makes the bright wine. What follows the beginning is of a straw colour and therefore not placed on a level with the first; the last part of the juice produced by strong pressure is red and ordinary. They chuse the bunches with as much care to make wine of the very 1st. quality as if to eat. Not above one eighth of the whole grapes will do for this purpose. The white grape, tho not so fine for wine as the red, when the red can be produced, and more liable to rot in a moist season, yet grows better if the soil be excessively poor, and therefore in such a soil it is preferred: because there indeed the red would not grow at all.
          Wines. The white wines are either 1. mousseux (sparkling) or 2. non mousseux (still). The sparkling are little drank in France but are alone known and drank in foreign countries. This makes so great a demand and so certain a one that it is the dearest by about an eigth and therefore they endeavour to make all sparkling if they can. This is done by bottling in the spring from the beginning of March to June. If it succeeds they lose abundance of bottles from 1/10 to ⅓. This is another cause encreasing the price. To make the still wine they bottle in September. This is only done when they know from some circumstance that the wine will not be brisk. So if the spring bottling fails to make a brisk wine, they decant it into other bottles in the fall and it then makes the  very best still wine. In this operation it loses from 1/10 to 1/20 by sediment. They let it stand in the bottles in this case 48. hours with only a napkin spread over their mouths, but no cork. The best sparkling wine decanted in this manner makes the best still wine and which will keep much longer than that originally made still by being bottled in September. The brisk wines lose their briskness the older they are, but they gain in quality with age to a certain length. These wines are in perfection from 2. to 10. years old, and will even be very good to 15. 1766 was the best year ever known. 1775. and 1776 next to that. 1783 is the last good year, and that not to be compared with those. These wines stand icing very well.
          Aij. M. Dorsay makes 1100 peices which sell as soon as made at 300.₶ and in good years 400 in the cask. I paid in his cellar to M. Louis his homme d’affaires for the remains of the year 1783. 3₶-10 the bottle. Brisk champaigne of the same merit would have cost 4.₶ (The piece and demiqueue are the same. The feuillette is 100. bouteilles.) M. le Duc 400 to 500 pieces. M. de Villermont 300. pieces. Mr. Janson 250. pieces. All of the 1st. quality, red and white in equal quantities.
          Auvillij. Les moines Benedictins, 1000 peices red and white but three fourths red. Both of the first quality. The king’s table is supplied by them. This enables them to sell at 550₶ the piece tho’ their white is hardly as good as Dorsay’s, and their red is the best. L’Abbatiale belonging to the bishop of the place 1000 to 1200 pieces red and white, three fourths red at 400.₶ to 550.₶ because neighbors to the monks.
          Cumieres is all of a 2d quality. Both red and white 150₶ to 200₶ the piece.
          Epernay. Mde. Jermont 200 pieces @ 300.₶—M. Patelaine 150 pieces. M. Marc 200 peices. M. Chertems 60 pieces. M. Lauchay 50 peices. M. Cousin 100 pieces (Aubergiste de l’hotel de Rohan á Epernay.) M. Pierrot 100 pieces. Les Chanoines regulieres d’Epernay 200. pieces. Mesdames les Urselines religieuses 100. pieces. M. Gilette 200.p. All of the 1st. quality red and white in equal quantities.
          Pierrij. M. Casotte 500 pieces. M. de la Motte 300 pieces. M. de Failli 300 pieces. I tasted his wine of 1779 which was really very good, tho not equal to that of M. Dorsay of 1783. He sells it at 2–10 to merchants and 3.₶ to individuals. Les Semnaristes 150.p. M. Hoquart 200.p. all of 1st. quality, white and red in equal quantities. At Cramont also there are some wines of 1st.  quality made. At Avize also, and Aucy, Le Meni, Mareuil, Verzy-Verzenni. This last place (Verzy Verzenni) belongs to the M. de Sillery, the wines are carried to Sillery and there stored, whence they are called Vins de Sillery, tho not made there.
          All these wines of Epernay and Pierrij sell almost as dear as M. Dorsay’s, their quality being nearly the same. There are many small proprietors who might make all wines of the 1st. quality if they would cull their grapes: but they are too poor for this. Therefore the proprietors beforenamed, whose names are established buy of the poorer ones the right to cull their vineyards, by which means they increase their quantity, as they find about ⅓ of the grapes fit to make wine of the 1st. quality.
          The lowest priced wines of all are 30₶ the peice, red or white. They make brandy of the pumice. In very bad years when their wines become vinegar they are sold for 6₶ the peice and made into brandy. They yield 1/10 brandy.
          White Champaigne is good in proportion as it is silky and still. Many circumstances derange the scale of wines. The proprietor of the best vineyard, in the best year, having bad weather come upon while he is gathering his grapes, makes a bad wine, while his neighbor holding a more indifferent vineyard, which happens to be ingathering while the weather is good, makes a better. The M. de Casotte at Pierrij formerly was the first house. His successors by some imperceptible change of culture have degraded the quality of their wines. Their cellars are admirably made, being about 6. 8. or 10f. wide vaulted and extending into the ground in a kind of labyrinth to a prodigious distance, with an air hole of 2.f. diameter every 50. feet. From the top of the vault to the surface of the earth is from 15. to 30f. I have no where seen cellars comparable to these. In packing their bottles they lay a row on their side, then across them at each end they lay laths, and on these another row of bottles, heads and points on the others. By this means they can take out a bottle from the bottom or where they will.
          Apr. 23. Epernay. Chateau Thieray. St. Jean. Meaux. Vergalant. Paris. From Epernay to St. Jean the road leads over hills which in the beginning are indifferent, but get better towards the last. The plains wherever seen are inconsiderable. After passing St. Jean the hills become good and the plains increase. The country about Vert-galant is pretty. A skirt of a low ridge which runs in on the extensive plains of the Marne and Seine is very picturesque. The general bloom of fruit trees proves there are  more of them than I had imagined from travelling in other seasons when they are less distinguishable at a distance from the Forest trees.
        